772 N.W.2d 336 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nicholas Tagen THOMPSON, Defendant-Appellant.
Docket No. 138203. COA No. 278243.
Supreme Court of Michigan.
September 25, 2009.

Order
On order of the Court, the application for leave to appeal the December 16, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*337 MARILYN J. KELLY, C.J. (dissenting).
I would grant leave to appeal to consider the constitutionality of MCL 768.27b. The statute threatens to gut our Michigan Rules of Evidence. The case raises a serious separation of powers issue. I believe that the Court is remiss in not considering this jurisprudentially significant question.[1]
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
NOTES
[1]  For a thorough discussion of this issue, refer to Justice Cavanagh's dissenting statement in People v. Watkins, 482 Mich. 1114, 758 N.W.2d 267 (2008), which I joined.